Citation Nr: 1723206	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 2014 the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record. In April 2015 and again in April 2016, the Board remanded the case to the RO for the development of additional evidence. That development has been completed and the case is ready for eview.


FINDINGS OF FACT

1. The Veteran's exposure to noise during service was followed by a temporary shift to increased left ear auditory thresholds, with a return to thresholds within normal limits by separation from service.

2. Current left ear hearing loss was not documented for many years after service and is not related to an in-service injury or incident.


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated in service, and may not be presumed to be incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran states that during his service he was exposed to aircraft engine noise through his duties in ground support on the flight lines. He contends that his current left ear hearing loss resulted from that noise exposure. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including sensorineural hearing loss, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. In addition, the Court cited a 1988 medical treatise that stated that the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service personnel records show that his primary specialty was equipment for aircraft maintenance and ground support. His service treatment records include results of hearing testing with auditory thresholds, but no speech recognition scores. On audiological evaluation in August 1974, for entrance into service, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
30
15
5
10
10

On audiological evaluation in September 1977 puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
25
25
LEFT
35
35
35
35
20

In October 1977, a medical officer sent a memorandum to the Veteran's commanding officer requesting that he be placed in a low noise area for one month and then be returned to the aviation medicine section for audio retesting.

On audiological evaluation in September 1978, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
25
25
LEFT
25
25
20
25
15

In a medical history completed in November 1978, for separation from service, the Veteran marked no for any history of ear trouble or hearing loss. On audiological evaluation in November 1978, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
30
15
15
15
10

The Veteran has not indicated that his hearing was tested during the year following his separation from service, and his file does not show any such testing.

Post-service medical records are silent for complaints of or treatment for hearing loss until 2007.  In June 2007, the Veteran reported a stuffy feeling in his left ear. He stated that voices seemed muffled and his wife complained that he did not hear well. A primary care physician observed impacted cerumen over his left tympanic membrane, and referred him to an ear, nose, and throat (ENT) unit for cerumen removal. In a July 2007 audiology consultation, he reported a one-year history of hearing loss and tinnitus in his left ear, dating the onset to 2006. 

The audiologist recorded that the Veteran did not have military noise exposure and that he had post-service occupational noise exposure in postal service work. The audiologist found mild sensory hearing loss at 1000 Hertz in the right ear and moderate sensory hearing loss at 1000 to 3000 Hertz in the left ear, and hearing within normal limits at low and high frequency ranges. On ENT consultation in October 2007, he reported noise exposure during and after service. A clinician found that his hearing loss likely was related to noise exposure. A past medical history in February and August 2008 included bilateral sensory hearing loss.

In November 2010 the Veteran submitted a claim for service connection for several disorders including left ear hearing loss. He indicated that the disorder began in 2008.

In a February 2011 VA audiology examination, the Veteran's chief complaint was left ear hearing loss. He stated that during service he had extensive exposure to aircraft noise in aircraft maintenance and equipment duties, and also had exposure to weapons firing in training and practice. He related that after service he worked in maintenance in a post office. He stated that this exposed him to turbine noise, and that he used hearing protection.

Audiological testing showed puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
20
25
15
LEFT
45
50
50
40
20

Speech recognition scores were 94 percent in the right ear and 70 percent in the left ear. The examiner diagnosed left ear hearing loss. 

The examiner found that there were no significant shifts in the Veteran's hearing thresholds between testing at entrance to service and testing at separation from service. The examiner did not discuss the results of the tests in September 1977 and September 1978. The examiner noted that VA testing in 2007 showed asymmetrical sensorineural hearing loss, with the left ear poorer than the right. 

The examiner opined that the Veteran's left ear hearing loss was not caused by or a result of noise exposure during service. The examiner explained that there was no scientific basis that noise exposure can produce hearing loss that has onset many years after the exposure. He also explained that the pattern of hearing loss in the left ear was not consistent with hearing loss associated with noise exposure, as hearing loss due to noise exposure typically was worst at 4000 Hertz.

In a March 2012 notice of disagreement, the Veteran stated that during service he worked in air ground support and had prolonged exposure to aircraft engine noise as well as gas turbines and power plants. In a July 2013 substantive appeal he wrote that, during his duties in service around aircraft, ear protection was not always available. In the July 2014 Board hearing, he reported that during service he worked in ground support in a shop near where airplanes and helicopters took off. He stated that most of the time ear protection was not available. He related that during service he was not aware of difficulty hearing. 

He stated that he first noticed difficulty hearing after service, in about 1980 or 1981. He related that the difficulty then was not as severe as it became later, and he did not seek treatment in the early 1980s. He stated that he had hearing testing at a VA facility in the early 1990s and hearing loss was found. He reported that after service he worked in maintenance for the postal service and was not exposed to loud noise in that work.

In an October 2016 VA audiology examination, the examiner reported having reviewed the Veteran's claims file. On audiological evaluation, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
15
25
20
LEFT
55
65
55
40
20

Speech recognition scores were 100 percent in the right ear and 56 percent in the left ear. The examiner noted that his exposure to noise during service was conceded. The examiner found that it was not at least as likely as not that his left ear hearing loss was caused by events during service. 

The examiner noted that during service the Veteran had a temporary threshold shifts but did not have permanent threshold shifts. She found that, as he had normal hearing in high frequencies, which are typically affect by noise, the configuration of the left ear hearing loss was not consistent with loss caused by noise exposure. She noted that he had normal hearing in his right ear and stated that noise typically affects hearing in both ears unless there was a reason that only one ear was affected. She stated that there had not been definitive studies as to whether noise can cause hearing loss with onset long after the noise, but that such delayed effects were unlikely.

Based on the record above, the evidence shows that the Veteran has a current left ear hearing loss disability. His statements and his service records are sufficient to establish that he had noise exposure during service.  However, the audiologist who examined him in 2016 found that auditory threshold shifts during service were temporary and not permanent. She concluded that he did not have left ear hearing loss at separation from service. Therefore, a chronic disability was not shown in service.

In addition, by the Veteran's own statements, he did not experience hearing loss symptomatology within one year of service; therefore, the one-year presumption does not apply.  Next, both the 2011 audiologist and the 2016 audiologist concluded that the pattern of the Veteran's left ear hearing loss was not consistent with noise-induced hearing loss.  The 2016 examiner persuasively opined that it was not as likely as not that current left ear hearing loss was related to in-service noise exposure. There is no contradictory medical evidence of record. This weighs strongly against a medical nexus between service and current hearing loss. 

Further, while the Veteran is competent to report symptoms as they come to him through his senses; sensorineural hearing loss is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined him during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements. 

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, with respect to the claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


